PER CURIAM.
We hold that the trial court’s erroneous evidentiary rulings as to the applicability of the dead man’s statute, § 90.602, Florida Statutes (1985), and the hearsay rule, § 90.803(3), Florida Statutes (1985), precluded appellant from proving her contention that she was a pretermitted spouse under the terms of her deceased husband’s will. See Small v. Shure, 94 So.2d 371 (Fla.1957); Ritter v. Shamas, 452 So.2d 1057 (Fla. 3d DCA 1984); Sessions v. Summers, 177 So.2d 720 (Fla. 1st DCA 1965); Bordacs v. Kimmel, 139 So.2d 506 (Fla. 3d DCA 1962). We therefore reverse and remand for a new trial.
Reversed and remanded.